Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 4 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how much smaller than 100 mm the length of the humeral component would have to be to be considered “substantially” smaller than 100 mm. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0071748 to Humphrey et al. in view of U.S. Patent Pub. No. 2016/0270854 to Chaoui.
As to Claim 1, Humphrey discloses a method for constructing a range of humeral components that are configured to be introduced into the proximal portion of the humerus during a shoulder reconstruction surgery [0084, 0089]. The method comprises obtaining a set of statistical data relating to variables adapted to enable the characterization of a geometry of a humerus proximal portion, from morphometric data of humerus proximal portions belonging to a representative sample of a population (Fig. 2, Fig. 6, Fig. 9, [0090-0091, 0094]), determining, from a statistical distribution (Figs. 13-15), a set of sizes composing the range of humeral components [0085, 0094, 0099], for each of the sizes, determining a measurement for each of the variables, according to the set of statistical data [0123-
As to Claim 2, Humphrey discloses a method wherein the variables adapted to enable the characterization of the geometry of a humerus proximal portion comprise a medial offset [0008, 0086, 0092, 0108]].
As to Claim 3, Humphrey discloses a method further comprising determining, for each of the variables, the statistical distribution according to an average value and a standard deviation, relating to the variable, in the set of statistical data [0085-0086, 0118].
As to Claim 4, Humphrey discloses a method wherein each humeral component of the range has a length substantially smaller than 100 mm [0100].
As to Claim 9, Humphrey discloses a system for constructing a range of humeral components intended to be introduced into a proximal portion of a humerus during a shoulder reconstruction surgery [0084, 0089]. The system comprises a database including a set of statistical data relating to variables adapted to enable the characterization of the geometry of a proximal portion of the humerus, from morphometric data of proximal portions of the humerus belonging to a representative sample of a population (Fig. 2, Fig. 6, Fig. 9, [0090-0091, 0094]), a configurator configured to determine, from a statistical distribution (Figs. 13-15), a set of sizes composing the range of humeral components [0085, 0094, 0099], and for each of the sizes, determine a measurement for each of the variables, according to the set of statistical data [0123-0124], and a production tool configured to produce, for each of the sizes, a humeral component according to the measurement of each of the variables corresponding to the size [0089, 0100-0103].
	As to Claims 1-4 and 9, Humphrey discloses the claimed invention except for producing with a production tool a humeral component according to the measurement of each of the variables corresponding to the size.
Chaoui discloses a system and method method for constructing a range of humeral components that are configured to be introduced into the proximal portion of the humerus during a shoulder reconstruction surgery [0007, 0049].The method includes producing with a production tool a humeral component according to the measurement of each of the variables corresponding to the size [0087, 0105] in order to allow for creation of the patient-specific implant for the patient to be treated [0087]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for constructing a range of humeral components of Humphrey with the production modification of Chaoui in order to allow for creation of the patient-specific implant for the patient to be treated.

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0071748 to Humphrey et al. in view of U.S. Patent Pub. No. 2016/0270854 to Chaoui. In view of U.S. Patent Pub. No. 2014/0081422 to Hugate.
As to Claim 5, Humphrey and Chaoui disclose the claimed invention except for producing with a production tool a humeral component according to the measurement of each of the variables corresponding to the size.
Hugate discloses a system for constructing a range of implant components [0005-0006] comprising obtaining at least one reference value of a torsion torque configured to cause loosening of a humeral component installed in a proximal portion of the humerus, wherein, the measurement for each variable, for each of the sizes, is determined according to the set of statistical data and according to the at least one reference value (Fig. 8, [0102-0103]) in order to provide an implant with sufficient strength to maintain integrity during day-to-day activities [0103]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for constructing a range of humeral components of Humphrey and Chaoui  Hugate in order to provide an implant with sufficient strength to maintain integrity during day-to-day activities.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/               Primary Examiner, Art Unit 3775